Name: Commission Regulation (EEC) No 3029/82 of 15 November 1982 re-establishing the levying of customs duties on articles of asbestos falling within subheading 68.13 B II, III, and originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3601/81 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 319/6 Official Journal of the European Communities 16 . 11 . 82 COMMISSION REGULATION (EEC) No 3029/82 of 15 November 1982 re-establishing the levying of customs duties on articles of asbestos falling within subheading 68.13 B II , III , and originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3601 /81 apply in question must therefore be re-established against South Korea, HAS ADOPTED THIS REGULATION : Article 1 As from 19 November 1982, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3601 /81 , shall be re-established on imports into the Community of the following products origi ­ nating in South Korea : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3601 /81 of 7 December 1981 applying generalized tariff preferences for 1982 in respect of certain indus ­ trial products originating in developing countries (') and in particular Article 12 thereof, Whereas , in pursuance of Articles 1 and 9 of that Regulation , suspension of customs duties shall be accorded to each of the countries or territories listed in Annex C, other than those listed . in column 4 of Annex A, within the framework of the preferential tariff ceiling fixed in column 9 of Annex A ; Whereas, as provided for in Article 10 of that Regula ­ tion , as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question origin ­ ating in each of the countries and territories concerned may at any time be re-established ; Whereas , in the case of articles of asbestos, falling within subheading 68.13 B II , III , the individual ceiling was fixed at 935 000 ECU ; whereas, on 5 November 1982, imports of these products into the Community originating in South Korea reached the ceiling in question after being charged thereagainst ; whereas the customs duties in respect of the products CCT heading Description No 68.13 Fabricated asbestos and articles thereof (for example , asbestos board, thread and fabric ; asbestos clothing, asbestos jointing), rein ­ forced or not, other than goods falling within heading No 68.14 ; mixtures with a basis of asbestos and mixtures with a basis of asbestos and magnesium carbonate , and articles of such mixtures : B. Articles of asbestos : II . Fabric III . Other Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 November 1982. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 365, 21 . 12 . 1981 , p . 1 .